FILE COPY



 Kathryne VauseAppellant/s                                         Liberty Insurance Corporation
                                                                           and Justin A /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 15, 2014

                                      No. 04-13-00614-CV

                                       Kathryne VAUSE,
                                           Appellant

                                                v.

               LIBERTY INSURANCE CORPORATION and Justin A. Smith,
                                  Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 07-2231-CV
                                William Old, Judge Presiding


                                         ORDER
       Appellant’s brief was due to be filed on December 12, 2013. This court granted
Appellant’s first motion for extension of time to file the brief until January 13, 2014. On January
10, 2014, Appellant filed an unopposed second motion for extension of time to file the brief until
January 24, 2014, for a total extension of forty-three days.
       Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court by
January 24, 2014. See TEX. R. APP. P. 38.6(d).


                                                     ___________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court